UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
HAMID AL RAZAK, et al.,        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1601 (GK)
                               :
GEORGE W. BUSH, et al.,        :
                               :
     Respondents.              :
______________________________:

                                    ORDER

     A Status Conference was held in this case on January 13, 2009,

which    was   open   to   the   public.      Upon   consideration   of   the

representations of the parties, and the entire record herein, it is

hereby

     ORDERED, that Petitioners will file a Notice with the Court if

they wish to proceed with their petition for habeas corpus; and it

is further

     ORDERED, that parties shall file a Joint Status Report on

March 1, 2009, describing how the case is proceeding.




                                             /s/
January 14, 2009                            Gladys Kessler
                                            United States District Judge

Copies to:     Attorneys of Record via ECF